It is necessary to copy the title to, and section 1 of chapter 231, 1937 Session Laws, in order that the reader may have a clear understanding of the questions before us.
                             "AN ACT
"MAKING AN APPROPRIATION FOR THE PAYMENT OF SALARIES, WAGES AND OTHER EXPENSES OUT OF THE GENERAL FUND FOR THE LAND DEPARTMENT: ADMINISTRATION, BLISTER RUST, TIMBER FIRE PROTECTION, SPECIAL CRUISING, AND OUT OF THE STATE EMPLOYMENT SERVICE FUND FOR THE STATE EMPLOYMENT SERVICE, FOR THE PERIOD COMMENCING ON THE FIRST DAY OF JANUARY, 1937, AND ENDING ON THE THIRTY-FIRST DAY OF DECEMBER, 1938, AND DECLARING AN EMERGENCY.
"Be It Enacted by the Legislature of the State of Idaho:
"Section 1. That, in addition to the other sums which have been heretofore appropriated under the provisions of *Page 33 
House Bill No. 21 of this session, there is hereby appropriated out of any moneys in the General Fund and the State Employment Service Fund, not otherwise appropriated, the following sums of money, or so much thereof as may be necessary, for the purpose of paying the salaries, wages and other expenses of the departments and bureaus herein set forth for the period commencing on the 1st day of January, 1937, and ending on the 31st day of December, 1938.
                        "LAND DEPARTMENT                         Administration (General Fund)
"For salaries, wages and all other expenses the sum of $60,500.00, less the sum of $4,680.00 for Salaries and Wages and the sum of $1,530.00 for Services Other Than Personal and Other Expense heretofore appropriated under the provisions of House Bill No. 21 of this session, to be classified as follows:
"Salaries of regular officers and employees .....  $45,800.00 Services Other Than Personal ...................    8,000.00 Supplies .......................................    3,600.00 Equipment ......................................    1,500.00 Struc. and Non-Struc. Impv .....................      100.00 Rents, Fixed Charges ...........................    1,500.00 ____________ "TOTAL for salaries and wages and all other expense ..........................  $60,500.00
                        "LAND DEPARTMENT                          Blister Rust (General Fund)
"For salaries, wages and all other expenses the sum of $38,000.00 to be classified as follows:
"Salaries and wages of regular officers and employ- ees and extra help, Service Other Than Per sonal and All Other Expense the sum of ......  $38,000.00 *Page 34 
                        "LAND DEPARTMENT                     Timber Fire Protection (General Fund)
"For salaries, wages and all other expenses the sum of $111,500.00, less the sum of $2,090.00 for Salaries and Wages and the sum of $10,272.00 for Services Other Than Personal and Other Expense heretofore appropriated under the provisions of House Bill No. 21 of this session, to be classified as follows:
"Salaries of regular officers and employees .....  $12,900.00 Wages to Extra Help ............................    1,000.00 ____________ $13,900.00
"Services Other Than Personal ...................    5,500.00 Supplies .......................................    1,000.00 Equipment ......................................    1,100.00 Rents, Fixed Charges ...........................   90,000.00 ___________ "TOTAL for salaries and wages and all other expenses ......................... $111,500.00
                        "LAND DEPARTMENT                        Special Cruising (General Fund)
"For salaries, wages and all other expenses the sum of $14,275.00, less the sum of $1,030.00 for Salaries and Wages and the sum of $397.00 for Services Other Than Personal and Other Expense heretofore appropriated under the provisions of House Bill No. 21 of this session, to be classified as follows:
"Salaries of regular officers and employees .....  $ 7,800.00 Wages to Extra Help ............................    2,500.00 _____________ 10,300.00
"Services Other Than Personal ...................    3,100.00 Supplies .......................................      600.00 Equipment ......................................      100.00 Rents, Fixed Charges ...........................      175.00
   "TOTAL for salaries and wages and all other expenses .........................  $14,275.00 *Page 35
                   "INDUSTRIAL ACCIDENT BOARD State Employment Service (State Employment Service Fund)
"For salaries, wages and all other expenses the sum of $40,000.00, to be used and transferred by the State Treasurer to the 'State Employment Service Fund' in accordance with and pursuant to the provisions of Chapter 22 of the Laws of 1935, at the extraordinary session of Legislature."
It is not contended this chapter does not make appropriations from the general fund to the land department of amounts of money therein stated for salaries, wages and other expenses; for blister rust; for timber fire protection, and for special cruising. It is clear $40,000 was thereby attempted to be appropriated from the state employment service fund to the industrial accident board for state employment service. The question presented here is: Was any money appropriated from the general fund, by this chapter, for state employment service? If answer to that question is to be in the affirmative, justification for it cannot be gathered from the act nor from its title.
Had there been $40,000, or more, in the state employment service fund at the time the statute here under consideration was enacted, an intention to appropriate from the general fund to the industrial accident board, for state employment service, would never have been suspected. We were told by counsel, during the oral argument, that, at the time of the enactment of chapter 231, there was about $12,000 in that fund.
No suggestion of legislative intention can be found in the chapter to appropriate $40,000 from the general fund, all of which is money belonging to the state, for state employment service, but the expressed intention to appropriate that sum to that purpose is that it be from the state employment service fund, which is composed of money contributed by the state and the United States.
Article 7, sec. 13 of the constitution provides:
"No money shall be drawn from the treasury, but in pursuance of appropriations made by law." *Page 36 
In State v. Parsons, 57 Idaho 775, 69 P.2d 788, we quoted from Epperson v. Howell, 28 Idaho 338, 343, 154 P. 621, 623, a definition of an appropriation, as follows:
"An appropriation, within the meaning of the section of our constitution last above quoted is authority from the legislature expressly given in legal form, to the proper officers, to pay from the public moneys a specified sum, and no more, for a specified purpose, and no other. It follows that no money may lawfully be paid from the treasury except pursuant to and in accordance with an act of the legislature expresslyappropriating it to the specific purpose for which it is paid.. . . ." (Emphasis added.)
See, also, Herrick v. Gallet, 35 Idaho 13, 204 P. 477;Blaine County Inv. Co. v. Gallet, 35 Idaho 102, 204 P. 1066.
In the chapter now under consideration no express authority is given to take $40,000 from the general fund and use it for state employment service and no such authority can reasonably be implied from anything expressed therein. On the contrary, the act says the money for such use shall be taken from the state employment service fund and the title says it is "An act making an appropriation . . . . out of the state employment service fund for the state employment service, . . . ."
Article 3, sec. 16 of the constitution is as follows:
"Every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title; but if any subject shall be embraced in an act which shall not be expressed in the title, such act shall be void only as to so much thereof as shall not be embraced in the title."
In Jackson v. Gallet, 39 Idaho 382, 228 P. 1068, the rule stated in the fourth section of the syllabus is applicable here. It is:
"Where the title of a legislative act does not indicate or suggest an appropriation of state money, but negatives the idea of such appropriation, those portions of the act which purport to appropriate state money must fail."
The title to the act here under consideration does not indicate or suggest, but negatives, the idea of an appropriation *Page 37 
from the general fund to the industrial accident board for state employment service.
It is gravely doubted if necessity for use of this money, even in so important a matter as is unemployment service, can justify such destruction as is here called for of the rules provided for safeguarding public funds. There being less than sufficient money in the state employment service fund, and none having been appropriated to it from the general fund, it may be necessary that the governor call the legislature into extraordinary session to properly make the appropriation. The expense of such a session, when compared to the mischief which will result from destroying the safeguards placed about the treasury, is insignificant.